EXAMINER' S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant' s Representative, Juan Rossi during a telephony interview on January 24, 2022, gave the Examiner an authorization to amend claims 1, 17, 34 and cancel claims 3 and 19 as follows:

IN THE CLAIMS
1. 	(Currently Amended)	A method of processing video data, the method comprising:
obtaining video data comprising one or more pictures; 
obtaining a block of a picture from the one or more pictures; 
determining clipping values for at least one filter, the clipping values comprising a first set of clipping values corresponding to a luma component of the block and a second set of clipping values corresponding to a chroma component of the block, wherein a clipping value of the clipping values is determined by left shifting a first integer by a second integer, the second integer comprising a result of a bit depth value for a sample from the block minus an offset value associated with a clipping index value, and wherein the first set of clipping values corresponding to the luma component and the second set of clipping values corresponding to the chroma component are both determined by left shifting the first integer by the second integer, wherein the offset value comprises a first integer value associated with the luma component and a second integer value associated with the chroma component, the first integer value and the second integer value comprising one of 0, 3, 5, or 7; and
applying the at least one filter to the block.

Claim 3 (cancel).

17. 	(Currently Amended)	An apparatus comprising:
memory; and 
one or more processors coupled to the memory, the one or more processors being configured to:
obtain video data comprising one or more pictures; 
obtain a block of a picture from the one or more pictures; 
determine clipping values for at least one filter, the clipping values comprising a first set of clipping values corresponding to a luma component of the block and a second set of clipping values corresponding to a chroma component of the block, wherein a clipping value of the clipping values is determined by left shifting a first integer by a second integer, the second integer comprising a result of a bit depth value for a sample from the block minus an offset value associated with a clipping index value, and wherein the first set of clipping values corresponding to the luma component and the second set of clipping values corresponding to the chroma component are both determined by left shifting the first integer by the second integer, wherein the offset value comprises a first integer value associated with the luma component and a second integer value associated with the chroma component, the first integer value and the second integer value comprising one of 0, 3, 5, or 7; and
apply the at least one filter to the block.

Claim 19(cancel).




instructions stored thereon which, when executed by one or more processors, cause the one or more processors to:
obtain video data comprising one or more pictures; 
obtain a block of a picture from the one or more pictures; 
determine clipping values for at least one filter, the clipping values comprising a first set of clipping values corresponding to a luma component of the block and a second set of clipping values corresponding to a chroma component of the block, wherein a clipping value of the clipping values is determined by left shifting a first integer by a second integer, the second integer comprising a result of a bit depth value for a sample from the block minus an offset value associated with a clipping index value, and wherein the first set of clipping values corresponding to the luma component and the second set of clipping values corresponding to the chroma component are both determined by left shifting the first integer by the second integer, wherein the offset value comprises a first integer value associated with the luma component and a second integer value associated with the chroma component, the first integer value and the second integer value comprising one of 0, 3, 5, or 7; and
apply the at least one filter to the block.




Reasons for allowance
          Claims 1, 2, 4-18 and 20-34 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Bross et al. (Versatile Video Coding).  Bross directed toward a process are used to describe decoding of syntax elements. A process has a separate 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487